—Order, Supreme Court, New York County (William Wetzel, J.), entered on or about February 10, 2003, which denied the petition brought pursuant to CPLR article 78 to annul respondent’s determination, dated June 24, 2002, dismissing petitioner from his employment as a probationary New York City police officer, unanimously affirmed, without costs.
The petition was properly denied since petitioner, who was on probation at the time of his summary termination, failed to demonstrate that his dismissal was in bad faith or in contravention of statutory or decisional law (see Matter of Garcia v Bratton, 90 NY2d 991, 994 [1997]; Matter of Talamo v Murphy, 38 NY2d 637, 639 [1976]). Moreover, even if petitioner had had any right to an administrative hearing and/or reinstatement, any such right was waived when, following an incident in which he ran a red light and refused to obey the lawful commands of the police officer who witnessed the infraction, he knowingly and voluntarily signed the negotiated plea agreement, which contained a comprehensive waiver of procedural rights, placing him on dismissal probation (see Montiel v Kiley, 147 AD2d 402, 404 [1989]). Concur — Nardelli, J.P., Mazzarelli, Andrias, Ellerin and Marlow, JJ.